

SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT is entered into as of May 18, 2005, between Convera
Corporation, a Delaware corporation (“Subtenant”) and MWH Americas, Inc., a
California corporation (“Tenant”).


WHEREAS, Gateway 44, LLC (“Landlord”), by an Agreement of Lease which commenced
March 17, 2003 (“Lease”), leased to Tenant the premises known as Suite 150
consisting of approximately 5,024 rentable square feet of space in the building
located at 6760 Alexander Bell Drive, Columbia, Maryland 21046 as shown on the
attached Exhibit “A” (the “Premises”); and


WHEREAS, Tenant desires to sublease the Premises to Subtenant and Subtenant
desires to take the Premises by sublease from Tenant under all of the terms and
conditions of this Sublease;


NOW, THEREFORE, in consideration of the sublease of the Premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties agree as follows:



1.  
Sublease. The Tenant hereby subleases to the Subtenant the

Premises comprised of approximately 5,024 rentable square feet of space located
in real property leased by the Tenant from the Landlord at 6760 Alexander Bell
Drive, Suite 150, Columbia, Maryland 21046.


2.  Term of Sublease. The term of this Sublease shall commence on June 1, 2005
and shall terminate on June 30, 2008.


3. Rent. The Subtenant shall pay rent to the Tenant for the Premises at the rate
of $18.00 per rentable square foot per year for the first year in monthly
increments of $7,536.00. Rent for June and July, 2005 shall be abated. Beginning
June 1, 2006, rent shall increase by $.75 per rentable square foot per year and
on June 1st of each year, thereafter. The first month’s rent (for August 2005)
shall be paid at the time of execution of this Sublease. Subsequent rent
payments shall be due without notice on the first day of each and every month
commencing on September 1, 2005 and continuing to and including June, 2008. All
rent shall be paid to the Tenant and shall be remitted to Landlord so that the
rent is received on or before the first day of each and every month. Late
payments shall be subject to fees called for in Section 6.6 of the Lease.


4.  Security Deposit. The Subtenant shall pay the Tenant a Security Deposit
of $22,608.00, said deposit to be paid at the time of execution of this
Sublease. Provided Subtenant is not in default, Tenant shall refund $7,536.00 on
June 1, 2006 and $7,536.00 on June 1, 2007.


5. Operating Expenses and Taxes. There shall be no pass through of increases in
Operating Expenses and Taxes during the Sublease term.


6.  Parking. Subtenant is granted the same parking rights and privileges
afforded Tenant as defined in the Lease. Tenant represents to Subtenant that
Tenant and its employees, agents and invitees are allowed to park in the
building parking lot, in common with other occupants of the Building (as defined
in the Lease). The Lease does not provide for a charge for parking.


7.  Assignment and Subletting. Subtenant shall not have the right to assign,
sublease, or in any way encumber all or any portion of the Premises without
Landlord and Tenant’s prior approval.


8.  Landlord’s Consent; New Direct Lease. This Sublease is conditional on, and
shall not become effective until (a) the written approval of this Sublease by
Landlord; and (b) mutual execution by Subtenant and Landlord of a direct lease
for approximately 2364 square feet on the second floor of the “Building” as
defined in the Lease. Tenant agrees to use reasonable efforts to obtain the
consent of Landlord referenced in clause (a) above.



9.  
 Obligation to Comply With Lease. Subtenant shall perform and hereby

agrees to perform, all of the covenants, conditions and agreements to be
performed by Tenant under the Lease, insofar as they pertain to the sublet
Premises. Subtenant shall be and is bound by each and every covenant, condition
and agreement contained in the Lease except that (i) rent payable to Tenant by
Subtenant shall be the rent set forth in Section 3 and Section 5 hereof and
payments shall be made as prescribed in Section 3; (ii) Subtenant shall have no
right to renew or extend this Sublease; (iii) Subtenant will make no
alterations, changes, improvements, repairs, replacements or physical additions
in or to the Premises without prior written consent of Tenant and the Landlord;
(iv) the cost of any such alterations, changes, improvements, repairs,
replacements or physical additions to the Premises shall be borne by Subtenant
and (v) with respect to Section 13 of the Lease, Subtenant shall add Tenant as
an additional insured in addition to Landlord’s requirements provided in this
section and provide evidence of insurance coverage to Tenant prior to occupancy.
A true and correct copy of the Lease is attached hereto as Exhibit “D”.


10. Default by the Subtenant. If the Subtenant fails to perform or observe any
of its covenants under this Sublease and such failure continues for five days
after written notice from Tenant in the case of a monetary default, or twenty
days after such written notice in the case of a nonmonetary default, the Tenant
may immediately: (a) terminate or cancel this Sublease by notifying the
Subtenant, and upon such termination or cancellation, the Subtenant shall be
liable to the Tenant for all damages sustained by Tenant by reason of the
Subtenant’s breach of covenant and of the termination or cancellation; or (b)
re-enter the Premises without notice and upon reentry lease all or any part
thereof as agent for the Subtenant. If the Premises are leased in accordance
with the provisions of (b), the Tenant may receive the rent, applying it first
to the payment of any expenses the Tenant incurs in entering and releasing the
Premises, and then to the payment of the rent and the fulfillment of the
Subtenant’s covenants hereunder. Subtenant shall be responsible for any
shortfall between such payments and the rent owed under this Sublease, including
the Tenant’s reasonable expenses referenced herein. If the Subtenant defaults,
it shall pay and be liable for all rent that would under this Sublease become
due should the demised Premises remain vacant in whole or in part during the
remainder of the term. Notwithstanding the foregoing, Tenant will make a
reasonable effort to mitigate its damages in the event of such a default by
Subtenant.


11. Furniture and Phone System. Rental of the Premises includes use of the
furniture listed in Exhibit B attached hereto and incorporated by reference (the
“Furniture”). Tenant makes no representations to Subtenant regarding the
Furniture and Phones. Subtenant accepts the Furniture and Phones “as is” without
any warranty of merchantability, fitness for a particular purpose or any other
express or implied warranty. At the natural expiration of the Sublease term,
title to the Furniture shall not be transferred to Subtenant. Subtenant agrees
to maintain this property in good order and condition during the Subleased
Premises Term, normal wear and tear excepted. Tenant and Subtenant agree that
Subtenant shall purchase the Phone System listed in Exhibit C attached hereto
and incorporated by reference (the “Phones”). A Bill of Sale shall be executed
by both parties along with the execution of this Sublease.


12. Broker Participation.


Subtenant warrants and represents that, other than The Ezra Company representing
Subtenant and MacKenzie Commercial Real Estate Services and Trammell Crow
Company representing Tenant, no real estate broker has a claim for brokerage
commission or finder’s fees in connection with this Sublease. Tenant is
responsible for payment of all brokerage commission due in connection with the
transaction hereunder.


13. Attorney's Fees. If Tenant or Subtenant shall commence an action against the
other arising out of or in connection with this Sublease, the prevailing party
shall be entitled to recover its costs of suit and reasonable attorney's fees.


14. Notices. All notices and demands which may or are to be required or
permitted to be given by either party on the other hereunder shall be in
writing. All notices and demands by the Tenant to Subtenant shall be sent either
by United States Mail, postage prepaid, or by overnight express mail addressed
to the Subtenant at the address herein below, or to such other place as
Subtenant may from time to time designate in a written notice to the Tenant. All
notices and demands by the Subtenant to Tenant shall be sent either by United
States Mail, postage prepaid, or by overnight express mail addressed to the
Tenant at the address set forth herein, and to such other person or place as the
Tenant may from time to time designated in a written notice to the Subtenant.


To Subtenant:


Convera Corporation
1921 Gallows Road, Suite 200
Vienna, VA 22182
Phone: 703 761 3700
FAX 703 761 1990




with a copy to:






To Tenant:


MWH Americas, Inc.
370 Interlocken Boulevard, Suite 300
Broomfield, CO 80021
Attn: Real Estate Manager
Phone: 303-410-4000
FAX: 303-410-4196


IN WITNESS WHEROF, each party to this Sublease Agreement has caused it to be
executed on the date indicated below.


 
Tenant: MWH Americas, Inc., a California corporation


By: _____________________________________________


Title: ____________________________________________


Date: ____________________________________________






Subtenant: Convera Corporation, a Delaware corporation


 
By: ______________________________________________


Title: _____________________________________________


Date: _____________________________________________







 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


PREMISES

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”


LEASE



